             IN THE UNITED STATES DISTRICT COURT FOR
                  THE SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION


KARINE L. MAIER, as surviving
spouse of James R. Maier and as
Executrix of the Estate of James
R. Maier,

     Plaintiff,

V.                                      CASE NO. CV409-172


GREEN EYES USA, INC.; FAUSTINO
JIMENEZ, CANAL INSURANCE
COMPANY; SHELLY, MIDDLEBROOKS &
O'LEARY, INC.; AEQUICAP
INSURANCE COMPANY; K.V. CARRIER
SERVICES, INC.; JAKE KANONITZ;                       U.S. DISTRICT COURT
KANNON & KANNON INSURANCE, INC.;                     Southern District of Ga.
DOT SERVICES CORP.; AEQUICAP                              Filed in Office
PROGRAM ADMINISTRATORS, INC.;                                               M
WESTFIELD INSURANCE COMPANY,

     Defendants.                                          Deputy Clerk



                             ORDER


     Before the Court is the parties' briefings on the citizenships

of Decedent James Maier and Defendant Faustino Jimenez (Doc. 339;

Doc. 344; Doc. 348; Doc. 352), and Defendants' Motion to Reopen

Discovery (Doc. 340). For the following reasons, the Court finds

that the record has been sufficiently developed to establish that

Decedent James Maier was a citizen of Georgia at the time of his

death. The Court, however, finds that the record is insufficient

to establish the citizenship of Defendant Jimenez. Accordingly,

Defendants' request to reopen limited discovery is GRANTED IN PART.
